Case 1:19-cr-00189-TSC Document 5-5 Filed 06/11/19 Page 1 of 1




SUBJECT:      Arrest of Stevenson, Jeremy          DATE: 03 January 2018

FROM: Officer C. Young #685

TO: Sgt. V. Clayton


On 01-02-2018, Mr. Jeremy Lorenzo Stevenson was arrested at 1101 Howard Rd,
SE, Washington, DC (Anacostia Metro station) for failing to pay the established
Metro fare aboard bus 2878 running a B2 route.

During the course of the stop, Mr. Stevenson uttered several unprovoked
statements, including:

“This is petty."
"I'll never pay for Metro. Even if I did 30 years in jail, I'd come out and still not pay.
That’s my hard-earned money."
"I should've run [away from] y’all."
"I should go overseas and let them all fuck you up."
"They're gonna come from other countries and kill all of you. I hope they do."
"I work security at stadiums." (When R/O subsequently inquired if Mr. Stevenson
works at the Capital One Arena in Washington, D.C., Mr. Stevenson stated he does.)
"You ruined my life. You should just shoot me. I'll do something to make you shoot
me."




                         LAW ENFORCEMENT SENSITIVE
                          NOT FOR GENERAL RELEASE
